           Case 1:19-vv-00302-UNJ Document 36 Filed 05/26/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0302V
                                         UNPUBLISHED


    HEATHER A. CHASMAN,                                       Chief Special Master Corcoran
    Executor of the
    ESTATE OF STEPHEN BURRITT,                                Filed: April 21, 2020

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Damages Decision Based on Proffer;
                                                              Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                   Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

        On February 26, 2019, Heather A. Chasman filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that her father, Stephen Burritt, suffered
Guillain-Barré Syndrome (GBS) due to an influenza (“flu”) vaccine administered to him
on September 28, 2017, which led to his death on October 25, 2017. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

      On April 20, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On April 21, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $375,000.00,

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00302-UNJ Document 36 Filed 05/26/20 Page 2 of 4



consisting of $125,000.00 for Mr. Burritt’s past pain and suffering and $250,000.00 for
the statutory death benefit. Proffer at 1. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $375,000.00 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:19-vv-00302-UNJ Document 36 Filed 05/26/20 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                     )
 HEATHER A. CHASMAN, Executor of the
                                     )
 Estate of STEPHEN BURRITT,
                                     )
                                     )                  No. 19-302V
               Petitioner,
                                     )                  Chief Special Master Corcoran
 v.
                                     )                  ECF
                                     )
 SECRETARY OF HEALTH AND HUMAN
                                     )
 SERVICES,
                                     )
                                     )
               Respondent.

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        Petitioner, on behalf of the estate of her father, Stephen Burritt, filed a petition for

compensation on February 26, 2019, alleging that her father suffered Guillain-Barré Syndrome

(“GBS”) due to an influenza (“flu”) vaccine administered to him on September 28, 2017, which

led to his death on October 25, 2017. On April 20, 2020, respondent filed a Rule 4(c) Report,

conceding that entitlement to compensation was appropriate under the terms of the Vaccine Act.

Chief Special Master Corcoran issued a Ruling on Entitlement the same day, finding that

petitioner was entitled to vaccine compensation for her father’s injury and death.

   I.       Compensation for Vaccine Injury-Related Items

        Based upon the evidence of record, respondent proffers that petitioner should be awarded

$375,000.00, consisting of $125,000.00 for Mr. Burritt’s past pain and suffering and $250,000.00

for the statutory death benefit. This represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
          Case 1:19-vv-00302-UNJ Document 36 Filed 05/26/20 Page 4 of 4



II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $375,000.00, in the form of a check payable to petitioner, as Executor of

the Estate of Stephen Burritt. Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Petitioner has provided documentation establishing that she has been appointed Executor of the

Estate of Stephen Burritt.

                                                        Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division

                                                        CATHARINE E. REEVES
                                                        Deputy Director
                                                        Torts Branch, Civil Division

                                                        GABRIELLE M. FIELDING
                                                        Assistant Director
                                                        Torts Branch, Civil Division

                                                        s/ Traci R. Patton
                                                        TRACI R. PATTON
                                                        Senior Trial Attorney
                                                        Torts Branch, Civil Division
                                                        U.S. Department of Justice
                                                        P.O. Box 146
                                                        Benjamin Franklin Station
                                                        Washington, D.C. 20044-0146
                                                        Telephone: (202) 353-1589

Dated: April 21, 2020




                                                    2
